EXHIBIT FIRST AMENDMENT AND EXTENSION TO JUNE 15, GLOBAL GOLD CORPORATION– LESTER CAESAR EMPLOYMENT AGREEMENT AMENDMENT entered on August 11, 2009 and effective as of the 1st day of August, 2009 between Global Gold Corporation, a Delaware corporation (the "Company"), and Lester Caesar (the "Employee") to the Employment Agreement between the parties dated as of June 15, 2007 (the "Agreement"). W I T N E S S E T H : WHEREAS, the Company has employed the Employee as Controllerand needs to retainthe active service of the Employee in light of the Company’s obligations and in light of other considerations; WHEREAS, the Corporation and the Employee desire to enter into an amendment and extension of the Agreement on the terms and conditions hereinafter set forth; NOW, THEREFORE, the parties hereto agree as follows: 1. CHANGE IN TERM OF AGREEMENT. The term of the Agreement is hereby extended until July 31, 2010 and Section 2 of the Agreement is hereby amended to read as follows: “TERM.
